DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-3 and 6-7) with species determining VEGF-D and treating with bevacizumab in the reply filed on 12/16/2020 is acknowledged.
Claims 1-3, 6-7, 11-12, and 15-27 are pending.
Claims 11-12 and 15-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 
Claims 1-3 and 6-7, drawn to a method of predicting responsiveness of a cancer in a subject to a VEGF targeting agent therapy comprising determining levels of VEGF-D (elected) or PIGF and predicting responsiveness of cancer to treatment of  VEGF targeting therapy (elect bevacizumab), are examined on merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without an inventive concept/significantly more.
a method of predicting responsiveness of a cancer in a subject to a cancer therapy including VEGF targeting agent comprising determining levels of VEGF-D (elected) or PIGF and predicting responsiveness of cancer to treatment of  VEGF targeting therapy, wherein the method comprises obtaining a sample, determining an expression levels of at least one biomarker VEGF-D or PIGF, comparing the expression levels and predicting the response of the cancer to treatment comprising VEGF targeting therapy when high expression levels of VEGF-D or PIGF to reference levels or more than 1.1 ng/ml of VEGF or 15.3 pg/ml of PIGF.
The claimed invention directs to a method of correlating the expression of VEGF-f (or PIGF) to responsiveness of VEGF targeting therapy that is a Judicial Exception (law of nature and natural phenomenon) without significantly more.  This Judicial exception is not integrated into a practical application for the following reasons:
The combination of steps recited in the claims taken as a whole, including the steps of obtaining, determining the levels, comparing to the reference or predetermined value and predicting responsiveness are not sufficient to qualify as a patent-eligible practical application that is something difference than a Judicial Exception (abstract ideas, laws of nature/natural principle, natural phenomena, and Natural products).
The obtaining, determining, comparing and predicting steps do not meaningfully limit the claim, because these steps effectively foreclose others from gathering the data necessary to use the Judicial Exception. The steps do no more than generally instruct someone to gather data and use the correlation of levels of biomarkers VEGF-D or PIGF to the responsiveness of VEGF targeting cancer treatment.  There is no particular machine or particular transformation recited. 

These steps are well-understood, routine or conventional. They do not implement or integrate the natural correlation, but instead are mere data gathering steps appended to the natural correlation.
Thus the claimed invention is not patentable subject matter under current guidance of USPTO Issued Dec, 2014 and 2016 at http://www.uspto.gov/patents/law/exam/examguide.jsp
The law of nature and natural phenomenon exceptions reflect the Supreme Court's view that the basic tools of scientific and technological work are not patentable, because the “manifestations of laws of nature” are “part of the storehouse of knowledge,” “free to all men and reserved exclusively to none.” Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948). Thus, “a new mineral discovered in the earth or a new plant found in the wild is not patentable subject matter” under Section 101. Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980). “Likewise, Einstein could not patent his celebrated law that E=mc2; nor could Newton have patented the law of gravity.” Id. Nor can one patent “a novel and useful mathematical formula,” Parker v. Flook, 437 U.S. 584, 585, 198 USPQ 193, 195 (1978); electromagnetism or steam power, O’Reilly v. Morse, 56 U.S. (15 How.) 62, 113-114 (1853); or “[t]he qualities of... bacteria, ... the heat of the sun, electricity, or the qualities of metals,” Funk, 333 U.S. at 130, 76 USPQ at 281; see also Le Roy v. Tatham, 55 U.S. (14 How.) 156, 175 (1853).

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  The Courts have provided guidance on patent eligibility in decisions of Alice Corporation Pty, Ltd v. CLS Bank, Association for Molecular Pathology v. Myriad Genetics, and MYRIAD GENETICS, INC., v. AMBRY GENETICS CORPORATION, CAFC, 2014.

Applicant is also directed to the new Guidance issued Dec, 2014 in conjugation with the guidance issued May, 2016 under 35 USC § 101 on the website below:
Determine Subject Matter Eligibility of Claims Reciting or Involving Law of Nature, Natural Phenomena, & Natural Products, Issued Dec, 2014 and revised May, 2016 and Jan, 2019 at http://www.uspto.gov/patents/law/exam/examguide.jsp




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Weickhartt et al (BJC 113:37-45, published online June 30, 2015).
Weickhartt et al disclose that VEGF-D is biomarker to predicate VEGF targeting therapy including anti-VEGF antibody bevacizumab therapy for colorectal cancer (entire document).  Weickhartt et al disclose that overexpression of VEGF-D compared to reference levels predicts bevacizumab resistance in the patient with cancer, which has lack of response to the therapy (abstract, table 1, figure 2, and page 41).  Weickhartt et al disclose the method steps including obtaining patient samples, determining the expression levels of VEGF-D as compared to the reference levels (page 38-39).

2.	Claim(s) 1-3 and 6-7 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nixon et al (WO2012151574, text presentation by national stage of US application PgPub US20140127193).
	Nixon et al disclose a method of predicting responsiveness of a cancer in a subject to a cancer therapy with VEGF targeting agent, wherein the method comprises obtaining and testing the expression of VEGF-D in a sample and comparing the levels of VEGF-D to a reference level of VEGF-D at mid-to high range (more than 1100 pg/mL .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1-3 and 6-7 are directed to an invention not patentably distinct from claims 1 and 5-6 of commonly assigned U.S. Patent No. 9,255,927 (‘927). Specifically, both claim sets are directed to a method of determining the same material and treating with the same agent that are claimed in the instant application.  The claims of the patent would anticipate the claimed invention.

The instant claims are drawn to:

 A method of predicting responsiveness of a cancer in a subject to a cancer therapy 5including a VEGF targeting agent comprising: 
obtaining a sample from the subject, 
determining an expression level of at least one biomarker selected from the group consisting of VEGF-D in a sample from the subject, 
comparing the expression level of the biomarker in the sample to a reference level 10of the biomarker, and 
predicting the responsiveness of the cancer to treatment with the cancer therapy including a VEGF targeting agent,
wherein high expression levels of VEGF-D in the sample as compared to the reference level are predictive of lack of responsiveness to a VEGF targeting 15agent, prediction lack of responsiveness to a cancer therapy including a VEGF targeting agent when the expression level of VEGF-D is more than 1.1 ng/mL (1100pg/ml)  in the sample from the subject, 
wherein the sample is plasma, 
wherein the method further comprising administering the subject bevacizumab.

The claims of U.S. Patent ‘927 are drawn to:

method of predicting responsiveness of pancreatic cancer in a subject to a cancer therapy including a VEGF targeting agent comprising: 
obtaining a sample from the subject; 
measuring an protein expression level of at least one biomarker selected from Ang-2, SDF-1 and VEGF-D in the sample from the subject; and treating the subject with a VEGF targeting agent if the expression level of VEGF-D is less than 1100 pg/mL,
wherein the sample is blood, plasma, serum, or urine, 
wherein the protein expression level is determined by a method selected from ELISA, immunofluorescence, FACS analysis, Western blot, magnetic immunoassays, and antibody-based microarrays. 

	Thus, both sets of the claims encompass predicting responsiveness of cancer therapy with VEGF targeting therapy including bevacizumab based on the levels of Patent ‘927 limiting the method to pancreatic cancer, while the instant claims broadly recite any cancer.  Thus the claims of Patent ‘927 is narrower than the instant claims, therefore would anticipate the present claimed invention. 

2.	Claims 1-3 and 6-7 are directed to an invention that are not patentably distinct from claims 1-4 and 6-12 of commonly assigned U.S. Patent No. 10,613,091 (‘091).  Specifically, both claim sets are directed to a method of determining the same material and treating with the same agent that are claimed in the instant application.  The claims of the patent would anticipate the claimed invention.

The instant claims are set forth above.

The claims of U.S. Patent ‘091 are drawn to:
A method of predicting responsiveness of cancer in a subject to a cancer therapy including a VEGF targeting agent comprising: 
obtaining a sample from the subject; 
measuring a protein expression level of VEGF-D in the sample from the subject, 
wherein measuring a protein expression level of VEGF-D of less than 1100 pg/mL is predictive of responsiveness to a VEGF targeting agent; and treating the subject with the VEGF targeting agent if the cancer is predicted to be responsive to the VEGF targeting agent 
wherein the VEGF targeting agent is bevacizumab
wherein the subject is human diagnosed with cancer and undergo cancer treatment,
wherein the cancer is pancreatic cancer and sample is blood, plasma etc., and 
wherein the protein expression level is determined by a method selected from ELISA, immunofluorescence, FACS analysis, Western blot, magnetic immunoassays, and antibody-based microarrays. 
Thus, both sets of the claims encompass predicting responsiveness of cancer therapy with VEGF targeting therapy including bevacizumab.  The differences are Patent ‘091 limiting the method to pancreatic cancer, while the instant claims broadly drawn to any cancer.  Thus the claims of Patent ‘091 is narrower than the instant claims, therefore would anticipate the present claimed invention.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LEI YAO/Primary Examiner, Art Unit 1642